As filed with the U.S. Securities and Exchange Commission on March 26, 2014 File No.333-170422 811-22492 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 7 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 10 [X] (Check appropriate box or boxes) MainGate Trust (Exact name of Registrant as Specified in Charter) 6075 Poplar Ave. , Suite 720 Memphis, TN 38119 (Address of Principal Executive Offices) (Registrant's Telephone Number, including Area Code) - (901) 537-1866 Geoffrey P. Mavar MainGate Trust 6075 Poplar Ave. , Suite 720 Memphis, TN 38119 design(Name and address of agent for Service) With copies to: Dee Anne Sjögren Thompson Coburn LLP One US Bank Plaza St. Louis, Missouri 63101 (314) 552-6295 It is proposed that this filing will become effective (check appropriate box) [ ] Immediately upon filing pursuant to Rule 485(b). [ ] on (date) pursuant to Rule 485(b). [ x] on March 31, 2014 pursuant to Rule 485(a)(1). [ ] 60 days after filing pursuant to Rule 485 (a)(1). [ ] 75 days after filing pursuant to Rule 485 (a)(2). [ ] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Explanatory Note:This Post-Effective Amendment No. 7 to the Registration Statement of MainGate Trust (the “Trust”) is being filed the purpose of responding to Staff comments with respect to the addition of Class C shares and to accommodate the Trust’s request to accelerate the effective date of PEA No. 7 to on or before March 31, 2014. PROSPECTUS March 31, 2014 Class A (AMLPX) Class C (MLCPX) Class I (IMLPX) 6075 Poplar Avenue Suite 720 Memphis, TN38119 1-855-MLP-FUND (1-855-657-3863) www.maingatefunds.com Unlike most mutual funds, the Fund does not have flow-through tax treatment but instead is taxed as a regular corporation for U.S. federal income tax purposes.See “Principal Strategies” and “Principal Risks.” The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY SECTION 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Strategies 2 Principal Risks 6 Performance 10 Portfolio Management 12 Purchase and Sale of Fund Shares 12 Tax Information 12 Payments to Broker-Dealers and Other Financial Intermediaries 12 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 13 Additional Information about Principal Investment Strategies of the Fund 13 Additional Information about Principal Risks of Investing in the Fund 15 Is the Fund right for you? 22 General 23 Portfolio Holdings 23 ACCOUNT INFORMATION 23 How To Buy Shares 23 How To Redeem Shares 30 Determination of Net Asset Value 34 Dividends, Distributions and Taxes 36 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND 40 Adviser 40 Portfolio Managers 41 Householding 42 FINANCIAL HIGHLIGHTS 43 PRIVACY POLICY 47 FOR MORE INFORMATION 48 Table of Contents - Prospectus SUMMARY SECTION Investment Objective The investment objective of the MainGate MLP Fund (the “Fund”) is total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class A shareholders who invest, or agree to invest in the future, at least $50,000 in the Fund, may qualify for sales charge discounts. More information about these and other discounts is available from your financial professional and beginning on page 23 of the Fund’s Prospectus under “Account Information—How to Buy Shares.” Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% NONE NONE Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the original purchase price or redemption price) NONE 1.00% NONE1 Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE NONE NONE Redemption Fee NONE NONE NONE Exchange Fee NONE NONE NONE Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Shares Class C Shares Class I Shares Management Fee 1.25% 1.25% 1.25% Distribution (12b-1) Fees 0.25% 1.00% NONE Other Expenses 0.29% 0.29%1 0.29% Deferred Income Tax Expense2 9.69% 9.69% 1 9.69% Total Annual Fund Operating Expenses 11.48% 12.23% 11.23% Fee Waiver and/or Expense Reimbursement -0.04% -0.04% -0.04% Total Annual Fund Operating Expenses (After Fee Waiver and or Expense Reimbursement) 11.44% 12.19% 11.19% 1 The inception date for Class C shares is March 31, 2014.Other Expenses and Deferred Income Tax Expense are based on expenses of Class A shares for the Fund’s last fiscal year. 2 The Fund’s accrued deferred tax liability is reflected in its net asset value per share on a daily basis. Deferred income tax expense/(benefit) represents an estimate of the Fund’s potential tax expense/(benefit) if it were to recognize the unrealized gains/(losses) in the portfolio. An estimate of deferred income tax expense/(benefit) depends upon the Fund’s net investment income/(loss) and realized and unrealized gains/(losses) on its portfolio, which may vary greatly on a daily, monthly and annual basis depending on the nature of the Fund’s investments and their performance. An estimate of deferred income tax expenses/(benefit) cannot be reliably predicted from year to year. The 9.69% deferred tax expense represents the performance impact of accrued deferred tax liabilities for the fiscal year ended November 30, 2013. Total annual Fund operating expenses before deferred taxes (after fee waivers/reimbursements) were 1.75% and 1.50% for Class A and Class I shares, respectively. 3 The Fund’s adviser has contractually agreed to cap the Fund’s total annual operating expenses (excluding brokerage fees and commissions; borrowing costs; taxes, such as Deferred Income Tax Expense; acquired fund fees and expenses; 12b-1 fees; and extraordinary expenses) at 1.50% of the average daily net assets of each class through March 31, 2015, subject to possible recoupment by the adviser within three years from the date of reimbursement to the extent that recoupment would not cause the Fund to exceed the expense cap. The Board of Trustees has sole authority to terminate the expense cap prior to its expiration and to approve recoupment payments. Table of Contents - Prospectus 1 Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expense remain the same.Only the one-year number shown below reflects the expense cap.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Class A Shares $1,619 $3,514 $5,172 $8,463 Class C Shares $1,275 $3,284 $5,099 $8,606 Class C Shares (no redemption) $1,175 $3,284 $5,099 $8,606 Class I Shares $1,084 $3,062 $4,801 $8,285 The Example does not reflect sales charges (loads) on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During its most recent fiscal year, the Fund’s portfolio turnover rate was 90.59% of the average value of its portfolio. Principal Strategies The Fund seeks to generate total return, comprised of capital appreciation and income, by investing in master limited partnership (“MLP”) interests. The Fund seeks to achieve its investment objective by investing at least 80% of its net assets (plus borrowings for investment purposes) in MLP interests under normal circumstances.MLPs are publicly traded partnerships primarily engaged in the transportation, storage, processing, refining, marketing, exploration, production, and mining of minerals and natural resources. By confining their operations to these specific activities, MLPs are able to trade on national securities exchanges exactly like the shares of a corporation, without entity level taxation.MLPs typically distribute income quarterly and have potential for capital appreciation to the extent that they experience growth in cash flow or earnings or increases in valuations. Unlike most mutual funds, the Fund does not have flow-through tax treatment but instead is taxed as a regular corporation for U.S. federal income tax purposes.Because the Fund invests primarily in MLPs, the Fund is not eligible to elect to be treated as a regulated investment company under the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the Fund is subject to U.S. federal income tax on its taxable income at rates applicable to corporations (currently at a maximum rate of 35%) as well as state income taxes. Table of Contents - Prospectus 2 Under normal circumstances, the Fund concentrates its investments in MLPs in the energy sector. The Fund typically invests in MLP interests that derive their revenues primarily from energy infrastructure assets or energy-related assets or activities, including: (i) energy-related logistical assets, including the gathering, transporting, processing, treating, storing, refining, distributing, mining or marketing of natural gas, natural gas liquids, crude oil, refined products or coal; (ii) businesses primarily engaged in the acquisition, exploitation and development of crude oil, natural gas and natural gas liquids; (iii) businesses that process, treat, and refine natural gas liquids and crude oil; and (iv) businesses engaged in owning, managing, and the transportation of alternative energy infrastructure assets including alternative fuels such as ethanol, hydrogen and biodiesel. When selecting MLP interests for the Fund’s portfolio, the Fund’s adviser focuses on those that it believes own attractive businesses, with securities that are priced reasonably and that offer a balance of income and growth opportunities.The adviser looks for securities that exhibit potential for earnings and cash flow growth, book or replacement values, distribution yields, and potential returns on invested capital relative to the current market prices that it deems attractive.In evaluating potential investments, the adviser also considers a broad range of other factors, such as a company’s position in its industry sector, internal growth prospects, its pricing flexibility, possible changes in its operating environment, and management’s own equity interest.The adviser specifically focuses on MLP interests that it deems attractive in the current market based on the following considerations: §MLPs often have stable distributions and attractive growth profiles.The adviser seeks MLPs that continue their record of achieving earnings growth through operational expansion, rate increases, and acquisitions. §MLPs in certain industries that operate strategically important assets typically generate stable, predictable cash flows.For example, certain MLPs operate midstream energy assets that provide the core infrastructure for delivery of energy products to consumers, such as the pipeline delivery of petroleum products.The adviser believes that these MLPs are positioned to generate stable cash flows throughout economic cycles due to the inelastic nature of demand for energy. §High barriers to entry.The adviser favors MLPs with substantial asset bases and significant operations, which may enjoy a competitive advantage over other entities seeking to enter the midstream energy sector, due to high start-up costs and other barriers to entry. §Inefficient market.Because of a lack of broad institutional ownership and frequently thin retail trading, the liquidity in many MLP securities historically has been limited.The adviser believes that due to this limited focus, the market for MLPs can experience inefficiencies which the adviser will seek to exploit. Although the adviser favors MLPs with substantial asset bases and significant operations, the Fund may invest in MLPs of any market capitalization without limit.Small- and mid-cap MLPs often are more volatile and less liquid than investments in larger MLPs, and more vulnerable to adverse general market or economic developments, which could increase the volatility of the Fund’s portfolio. Table of Contents - Prospectus 3 MLP Interests.MLP interests in which the Fund may invest consist of MLP common units, MLP General Partner Interests and MLP I-Shares, each as described below.The Fund may invest in different classes of MLP interests that may have different voting, trading, and distribution rights. MLP Common Units.Common units of many MLPs are listed and traded on national securities exchanges.Holders of MLP common units typically have very limited control and voting rights. Common unitholders typically are entitled to receive the minimum quarterly distribution, including arrearage rights, from the issuer.In the event of a liquidation, unitholders are intended to have a preference on the remaining assets of the issuer over holders of subordinated units. MLP General Partner Interests.The general partner (or managing member) interest in an MLP typically is retained by the original sponsor of the MLP, such as its founder, corporate partner or the entity that sold assets to the MLP. These interests often confer direct board participation rights in, and in many cases control over the operations of, the MLP.General partner (or managing member) interests receive cash distributions, typically in an amount of up to 2% of available cash, which amount is contractually defined in the partnership or limited liability company agreement. In addition, holders of these interests typically receive incentive distribution rights, which provide them with an increasing share of the entity’s aggregate cash distributions upon the payment of per common unit distributions that exceed specified threshold levels above the minimum quarterly distribution. Due to the incentive distribution rights, general partner interests have higher distribution growth prospects than their underlying MLPs, but quarterly incentive distribution payments would also decline at a greater rate than the decline rate in quarterly distributions to common unitholders in the event of a reduction in the MLP’s quarterly distribution. MLPs have liabilities, such as litigation, environmental liability, and regulatory proceedings related to their business operations or transactions.To the extent that actual outcomes differ from management’s estimates, earnings would be affected.If recorded liabilities are not adequate, earnings would be reduced.To the extent that an MLP incurs liability for which there was an inadequate offsetting liability recorded, or if reserves or insurance are not available to satisfy an MLP’s liabilities, the MLP’s general partner would be liable for those amounts, which could be in excess of its investment in the MLP.However, MLP general partners typically are structured as limited partnerships or limited liability companies in order to limit their liability to the creditors of the MLP to the amount of capital the general partner has invested in the MLP. MLP I-Shares.I-Shares represent an ownership interest issued by an affiliate of an MLP, which typically are issued as publicly traded limited liability company interests. The MLP affiliate uses the proceeds from the sale of I-Shares to purchase limited partnership interests in the MLP in the form of I-units. I-Shares represent an indirect limited partner interest in the MLP. I-Shares have features similar to MLP common units in terms of voting rights, liquidation preference and distribution. I-Share holders typically have the right to vote as a class on certain issues affecting an MLP that would have a material adverse effect on the rights of the MLP’s I-Share holders. I-Shares differ from MLP common units primarily in that, instead of receiving cash distributions, holders of I-Shares receive distributions of additional I-shares in an amount equal to the cash distributions received by common unit holders of the MLP. I-Shares also bear additional costs associated with a separate, publicly-traded legal entity, including auditing, accounting and legal expenses, SEC filing fees and other compliance costs, which expenses may be duplicative of the MLP’s expenses. The Fund will receive taxable income from its ownership of I-Shares when they are sold or exchanged, or the MLP is liquidated. I-Shares are not redeemable at the holder’s option, and trade on a national stock exchange in the secondary market. I-Shares may be thinly traded, based on investors’ perceptions of the MLP’s value. The market price of I-Shares may be affected by dividend or distribution levels, stability of dividends or distributions, and general market and economic conditions. These factors may result in the market price of the I-Shares being less than the value of its net assets. This means that I-Shares may trade at a discount to the price of the MLP’s common units. Table of Contents - Prospectus 4 Other Investments.While the Fund will invest primarily in MLP interests, the Fund may invest up to 20% of its assets in non-MLP equity securities of U.S. and foreign companies primarily engaged in the energy sector, which equity securities may include common stocks, preferred and convertible preferred securities, stock warrants and rights; business and income trusts; derivatives; and cash and cash equivalents such as money-market instruments including obligations of the U.S. government, its agencies or instrumentalities. The Fund may invest up to 20% of its assets in foreign securities, such as foreign companies primarily engaged in the energy sector and Canadian income and royalty trusts.Income and royalty trusts are publicly traded vehicles that gather income on royalties and pay out most of the cash flows to shareholders as distributions.They are similar, in some respect, to MLPs and have similar risks.The Fund may invest in foreign securities represented by American Depositary Receipts, which are certificates evidencing ownership of shares of a non-U.S. issuer that are issued by depositary banks and that generally trade on an established market in the United States. The Fund may purchase and sell exchange-listed put and call options on MLPs and on various MLP indices.These derivativetransactions may be used in an attempt to protect against possible changes in the market value of securities held in, or to be purchased for, the Fund’s portfolio resulting from securities markets or currency exchange rate fluctuations, to protect the Fund’s unrealized gains in the value of its portfolio securities, to facilitate the sale of such securities for investment purposes,or to establish a position in the derivatives markets as a substitute for purchasing or selling particular securities.Derivative transactions may also be used to enhance potential gain.The use of derivative transactions is a function of numerous variables including market conditions.The ability of the Fund to utilize these techniques successfully will depend on the Adviser’s ability to predict market movements, which cannot be assured.The Fund will comply with applicable regulatory requirements when implementing these strategies, techniques and instruments, and the Fund will segregate assets (or as provided by applicable regulations, enter into certain offsetting positions) to cover its obligations under options to limit leveraging of the Fund. Sell Discipline.The advisor believes in buying MLPs that will produce favorable results over the long-term and, therefore, the Fund does not intend to purchase or sell securities for short-term trading purposes.However, there is no limit on the advisor’s ability to engage in short-term transactions and the advisor may sell a stock without regard to portfolio turnover if the adviser identifies other investments it deems more attractive than current holdings, if the security achieves theadviser'starget valuation, if the MLP investment experiences an adverse development or a change in management or management philosophy, when the advisor determines that its expectations and those of the market are mismatched, or for temporary defensive purposes. Active trading by the advisor could result in high portfolio turnover. Non-Diversified Fund.The Fund is not a diversified fund, which means that its investment results may be dependent upon the results of fewer investments than other mutual funds that are diversified. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. · MLP Risk.MLPs involve risks that differ from investments in common stocks, including risks related to limited control and limited rights to vote on matters affecting the MLP, risks related to potential conflicts of interest between the MLP and its general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right, as described in more detail in the prospectus.MLPs are subject to various risks related to the underlying operating companies they control, including dependence upon specialized management skills and the risk that such companies may lack or have limited operating histories. The success of the Fund’s investments also will vary depending on the underlying industry represented by the MLP’s portfolio. The Fund must recognize income that it receives from underlying MLPs for tax purposes, even if the Fund does not receive cash distributions from the MLPs in an amount necessary to pay such tax liability. In addition, a percentage of a distribution received by the Fund as the holder of an MLP interest may be treated as a return of capital, which would reduce the Fund's adjusted tax basis in the interests of the MLP, which will result in an increase in the amount of income or gain (or decrease in the amount of loss) that will be recognized by the Fund for tax purposes upon the sale of any such interests or upon subsequent distributions in respect of such interests.See “MLP Tax Risks” below. · Concentration Risk.The Fund typically concentrates its investments in the energy sector and, therefore, is more susceptible to energy sector risk, as described below. · Energy Sector Risk. Energy sector companies are highly sensitive to events relating to international politics, governmental regulatory policies, including energy conservation and tax policies, fluctuations in supply and demand, environmental liabilities, threats of terrorism and to changes in exchange rates or interest rates. When the Fund invests in MLPs that operate energy-related businesses, its return on investment will be highly dependent on energy prices, which can be highly volatile.MLPs that operate energy sector companies also can be affected by supply and demand for oil and gas, costs relating to exploration and production and the success of such explorations, access to capital, as well as by general economic conditions. Weak demand for the energy products and services in general, as well as negative developments in the world markets would adversely impact the Fund’s value. The supply of energy and the profitability of energy sector companies can be significantly affected by extreme weather, by natural disasters and by depletion of underlying oil and gas reserves.Energy sector companies are subject to substantial government regulation and changes in government regulations may affect the profitability of such companies. Costs of compliance or remediation of environmental damages incurred by energy sector companies may not be recoverable and may increase over time if stricter environmental laws are enacted.The Fund selects its investments in MLPs from the current small pool of issuers and, thus, demand for investment opportunities in MLPs that operate energy-related businesses may exceed the supply, which could make it difficult to operate the Fund. Table of Contents - Prospectus 6 · Market Risk.The prices of securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the MLPs owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations.The equity securities purchased by the Fund may involve large price swings and potential for loss.Investors in the Fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. · Management Risk. The Adviser’s judgments about the attractiveness, growth prospects and value of a particular MLP interest in which the Fund invests may prove to be incorrect and there is no guarantee that individual companies will perform as anticipated. · Commodities Risk. Investments by MLPs in steel, metal, and other commodities may subject the Fund to greater volatility. The commodities markets may fluctuate widely based on a variety of factors including changes in overall market movements (such as changes in the demand for commodities), domestic and foreign political and economic events and policies, war, acts of terrorism, changes in domestic or foreign interest rates or inflation rates, changes in investor expectations concerning interest rates or inflation rates, and investment and trading activities of mutual funds, hedge funds and commodities funds. When the Fund invests in foreign oil royalty trusts, it will also be subject to these risks. · MLP Tax Risks. o MLPs do not pay U.S. federal income tax at the partnership level. Rather, each partner is allocated a share of the partnership’s income, gains, losses, deductions and expenses. A change in current tax law, or a change in the underlying business mix of a given MLP, could result in an MLP being treated as a corporation for U.S. federal income tax purposes, which would result in the MLP being required to pay U.S. federal income tax (as well as state and local income taxes) on its taxable income. The classification of an MLP as a corporation for U.S. federal income tax purposes would have the effect of reducing the amount of cash available for distribution by the MLP. If any MLP in which the Fund invests were treated as a corporation for U.S. federal income tax purposes, it could result in a reduction of the value of the Fund’s investment in the MLP and lower income to the Fund. o The portion, if any, of a distribution received by the Fund as the holder of an MLP interest that is offset by the MLP’s tax deductions or losses generally will be treated as a return of capital to the extent of the Fund’s tax basis in the MLP interest, which will cause income or gain to be higher, or losses to be lower, upon the sale of the MLP interest by the Fund. The final portion of the distributions received by the Fund from underlying MLPs that are considered return of capital will not be known until the Fund receives Schedules K-1 from all of its MLP investments. · Fund Tax Risks. o The Fund is subject to U.S. federal income tax on its taxable income at rates applicable to corporations (currently at a maximum rate of 35%) as well as state income taxes.Unlike most mutual funds, the Fund does not have flow-through tax treatment but instead is taxed as a regular corporation for U.S. federal income tax purposes.Because of the Fund’s substantial investments in MLPs, the Fund is not eligible to elect to be treated as a regulated investment company under the Code. Table of Contents - Prospectus 7 o In calculating the Fund’s daily Net Asset Value (“NAV”) in accordance with generally accepted accounting principles, the Fund accounts for its deferred tax liability and/or asset balances.The Fund will accrue a deferred income tax liability balance on a daily basis, at the currently effective statutory U.S. federal income tax rate (currently 35%) plus an estimated state and local income tax rate, for its future tax liability associated with the capital appreciation of its investments and the distributions received by the Fund on equity securities of MLPs considered to be a return of capital and for any net operating gains.Any deferred tax liability balance will reduce the Fund’s NAV.Upon the Fund’s sale of an MLP, the Fund will be liable for previously deferred taxes.If the Fund is required to sell MLPs to meet redemption requests, the Fund may recognize gains for U.S. federal, state and local income tax purposes, which will result in corporate income taxes imposed on the Fund. · Deferred Tax Assets and Liabilities Risk; Potential NAV Decline o The Fund may accrue a deferred tax asset balance, which reflects an estimate of the Fund’s future tax benefit associated with net operating losses and unrealized losses.Any deferred tax asset balance will increase the Fund’s NAV.To the extent the Fund has a deferred tax asset balance, the Fund will assess whether a valuation allowance, which would offset the value of some or all of the Fund’s deferred tax asset balance, is required, considering all positive and negative evidence related to the realization of the Fund’s deferred tax asset.The Fund intends to assess whether a valuation allowance is required to offset some or all of any deferred tax asset balance in connection with the calculation of the Fund’s NAV per share each day; however, to the extent the final valuation allowance differs from the estimates of the Fund used in calculating the Fund’s daily NAV, the application of such final valuation allowance could have a material impact on the Fund’s NAV. o The Fund’s deferred tax liability and/or asset balances are estimated based on effective tax rates expected to apply to taxable income in the years such balances are realized.The Fund will rely to some extent on information provided by MLPs regarding the tax characterization of the distributions made by such MLPs, which may not be provided to the Fund on a timely basis, to estimate the Fund’s deferred tax liability and/or asset balances for purposes of financial statement reporting and determining its NAV.The Fund’s estimates regarding its deferred tax liability and/or asset balances are made in good faith; however, the daily estimate of the Fund’s deferred tax liability and/or asset balances used to calculate the Fund’s NAV could vary dramatically from the Fund’s actual tax liability, and, as a result, the determination of the Fund’s actual tax liability may have a material impact on the Fund’s NAV.From time to time, the Fund may modify its estimates or assumptions regarding its deferred tax liability and/or asset balances as new information becomes available.Modifications of the Fund’s estimates or assumptions regarding its deferred tax liability and/or asset balances and any applicable valuation allowance, changes in generally accepted accounting principles or related guidance or interpretations thereof, limitations imposed on net operating losses (if any) and changes in applicable tax law could result in increases or decreases in the Fund’s NAV per share, which could be material. Table of Contents - Prospectus 8 o A portion of the Fund’s distributions to shareholders may be treated as a return of capital and would not be subject to U.S. federal income tax, but would have the effect of reducing a shareholder's basis in the Fund shares, which would cause gains to be higher, or losses to be lower, upon the sale of shares by the shareholder. · Strategy Risk.The Fund’s strategy of investing primarily in MLPs and electing to be taxed as a regular corporation, rather than as a regulated investment company for U.S. federal income tax purposes involves complicated accounting, tax, NAV and valuation issues that may cause the Fund to differ significantly from most other open-end registered investment companies.This may result in unexpected and potentially significant accounting, tax and valuation consequence for the Fund and its shareholders.In addition, accounting, tax and valuation procedures in this area are still developing, and there may not always be a clear consensus among industry participants as to the most appropriate approach.This may result in changes over time in the practices applied by the Fund, which, in turn, could have material adverse consequences on the Fund and its shareholders. · Foreign Securities Risks.Investing in securities of foreign issuers involves certain risks not involved in domestic investments, including, but not limited to: fluctuations in currency exchange rates; future foreign economic, financial, political and social developments; different legal systems; the possible imposition of exchange controls or other foreign governmental laws or restrictions; lower trading volume; greater price volatility and illiquidity; different trading and settlement practices; less governmental supervision; high and volatile rates of inflation; fluctuating interest rates; less publicly available information; and different accounting, auditing and financial recordkeeping standards and requirements. When the Fund invests in foreign oil royalty trusts, in additionto the risks described above, it will also be exposed to commodity risk and reserve risk, as well as operating risk associated with those trusts. · Liquidity Risk.Although certain MLP interests trade on national securities exchanges, others may trade less frequently than those of larger companies due to their smaller capitalizations. In the event that certain MLP interests experience limited trading volumes, the prices of such MLPs may display abrupt or erratic movements at times. Additionally, it may be more difficult for the Fund to buy and sell significant amounts of MLPs without an unfavorable impact on prevailing market prices. As a result, MLP interests may be difficult to dispose of at a fair price at the times when the adviser believes it is desirable to do so. The Fund’s investment in securities that are less actively traded or over time experience decreased trading volume may restrict its ability to take advantage of other market opportunities or to dispose of securities. This also may affect adversely the Fund’s ability to make dividend distributions to shareholders. · Issuer Risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, lack of affordable or available financing (or inability to refinance) operations, financial leverage and reduced demand for the issuer’s products or services. · Small- and Mid-Cap MLP Risk.MLPs and energy sector companies in which the Fund may invest may have small- or mid-sized market capitalizations.The Fund considers small-cap companies to be companies with market capitalizations between $250 million and $1.5 billion, and mid-cap companies to be companies with market capitalizations between $1.5 billion and $5.0 billion.Investing in the securities of small- or mid-cap companies presents particular investment risks.These companies may have limited product lines and markets, as well as shorter operating histories, less experienced management and more limited financial resources than larger companies, and may be more vulnerable to adverse general market or economic developments.MLPs with small- and mid- capitalizations are often more volatile and less liquid than investments in larger MLPs.Small- and mid-cap MLPs may face a greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Table of Contents - Prospectus 9 · Options Risk. Option contracts are derivative transactions that involve additional risks.When the Fund purchases a call or put option, it assumes the risk of losing its entire premium invested in the option. Use of put and call options may result in losses to the Fund, force the sale or purchase of portfolio securities at inopportune times or for prices higher than (in the case of put options) or lower than (in the case of call options) current market values, limit the amount of appreciation the Fund can realize on its investments or cause it to hold a security it might otherwise sell.Losses resulting from the use of options would reduce the Fund’s net asset value. · Portfolio Turnover Risk. At times, the Fund may have a portfolio turnover rate that exceeds 100%.A high portfolio turnover results in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional capital gains for tax purposes.These factors may negatively affect the Fund’s performance. · Non-Diversification Risk.The Fund is a non-diversified, open-end management investment company and may invest a greater portion of its assets in a more limited number of issuers than a diversified fund.As a result, changes in the financial condition or market assessment of a single issuer may cause greater fluctuations in the value of the Fund’s shares. Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns compare with those of a broad-based securities index.The returns in the bar chart and best/worst quarter are for Class I shares. The returns for other classes will vary due to differences in sales charges and operating expenses.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future and does not guarantee future results.Updated performance information is available on the Fund’s website at www.MainGateFunds.com or by calling 1-855-657-3863. Table of Contents - Prospectus 10 Annual total returns for Class I shares as of December 31st *For the period February 17, 2011 (commencement of operations) through December 31, 2011. Highest Quarterly Return: Quarter ended 03/31/2013 14.80% Lowest Quarterly Return: Quarter ended 9/30/2011 -4.87% Average Annual Total Return as of December 31, 2013 1 Year Since Inception Class I Shares (Inception Date: 2/17/2011) Return Before Taxes 25.95% 13.54% Return After Taxes on Distributions 25.95% 13.54% Return After Taxes on Distributions and Sale of Fund Shares 14.69% 10.56% Class A Shares (Inception Date: 2/17/2011) Return Before Taxes 18.50% 10.94% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 32.39% 14.31% Class C shares have not yet commenced operations and thus have no performance history. After-tax returns are calculated using the historical highest federal marginal income tax rates on individuals and do not reflect the impact of state and local taxes.Actual after-tax returns depend on the individual investor’s situation and may differ from those shown.After-tax returns are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”).After-tax returns are shown for Class I shares only and will vary for other classes.Unlike the returns in the bar chart above, the returns in the table reflect the maximum applicable sales charge. Table of Contents - Prospectus 11 Portfolio Management Investment Adviser – Chickasaw Capital Management LLC Portfolio Managers – The following portfolio managers have been jointly responsible for the day-to-day management of the Fund since February 2011: Matthew G. Mead Principal Geoffrey P. Mavar Principal David N. Fleischer, CFA Principal Purchase and Sale of Fund Shares Minimum Initial Investment $2,500 for Class A shares $2,500 for Class C shares $1,000,000 for Class I shares To Place Buy or Sell Orders: U.S. Mail: MainGate MLP FundOvernight:[Name of Fund] c/o U.S. Bancorp Fund Services, LLC P. O. Box 701 Milwaukee, WI53201-0701 Minimum Subsequent Investments $100 for Class A shares $100 for Class C shares $10,000 for Class I shares Overnight: MainGate MLP Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 By Phone:1-855-MLP-FUND (1-855-657-3863) You may sell or redeem shares through your dealer or financial adviser.Please contact your financial intermediary directly to find out if additional requirements apply. Tax Information The Fund’s distributions generally will be taxable to you as dividend income (to the extent of your allocable share of the Fund’s current or accumulated earnings and profits) or as capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan, IRA or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 12 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Additional Information about Principal Investment Strategies of the Fund Unlike most mutual funds, the Fund does not have flow-through tax treatment but instead is taxed as a regular corporation for U.S. federal income tax purposes.Because of the Fund’s substantial investments in MLPs, the Fund is not eligible to elect to be treated as a regulated investment company under the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the Fund is subject to U.S. federal income tax on its taxable income at rates applicable to corporations (currently at a maximum rate of 35%) as well as state income taxes. The adviser specifically focuses on MLP interests that it deems attractive in the current market based on the following considerations: § MLPs often have stable distributions and attractive growth profiles.The adviser seeks MLPs that continue their record of achieving earnings growth through operational expansion, rate increases, and acquisitions.Over the past several years many of the major oil companies have divested midstream energy assets, providing an opportunity for MLPs to acquire these assets at attractive valuations. Divestitures may continue and may facilitate further attractive acquisition opportunities for MLPs.Since MLPs tend to distribute most of their available cash to unit holders, the adviser believes that distributions should continue to increase as MLPs increase their earnings. § MLPs in certain industries that operate strategically important assets typically generate stable, predictable cash flows.For example, certain MLPs operate midstream energy assets that provide the core infrastructure for delivery of energy products to consumers, such as the pipeline delivery of petroleum products.The adviser believes that due to the fee-based nature of certain MLPs, unrelated to commodity prices, and the long-term importance of their midstream energy assets, these MLPs are positioned to generate stable cash flows throughout economic cycles due to the inelastic nature of demand. MLP product pipelines tend to be regulated by federal and state authorities to ensure that rates are fair, and may include inflationary rate increases which provide an environment for highly predictable cash flows. § High barriers to entry.The adviser favors MLPs with larger asset bases and significant operations, which may enjoy a competitive advantage over other entities seeking to enter the sector. Because of the difficulty in creating new rights-of-way, particularly in densely populated regions, the relatively lower cost of expansion projects on existing systems and the high cost of constructing midstream energy assets, as well as the difficulty of developing the expertise necessary to comply with the regulations governing the operation of such assets, the barriers to enter the midstream energy sector are high. § Inefficient market.Because of a lack of broad institutional ownership and in depth research, the market for MLPs often is inefficient, an opportunity which the Fund will seek to exploit.Historically, there has been a lack of MLP ownership for many institutional investors. Because MLPs often generate unrelated business taxable income, tax-exempt investors such as pension plans, endowments, employee benefit plans, and individual retirement accounts have not traditionally been MLP investors.MLPs are held predominantly by taxable U.S. retail investors. Because of the perceived tax-reporting burdens and complexities associated with MLP investments, MLPs have historically appealed only to certain retail investors.The adviser believes that due to this limited focus, the market for MLPs can experience inefficiencies which the adviser will seek to exploit. Table of Contents - Prospectus 13 To qualify as an MLP and in order not to be taxed as a corporation, a partnership must receive at least 90% of its income from qualifying sources as set forth in Section 7704(d) of the Code. These qualifying sources include natural resource-based activities such as the exploration, development, mining, production, processing, refining, transportation, storage and marketing of mineral or natural resources. MLPs generally have two classes of owners, the general partner and limited partners. The general partner is typically owned by a major energy company, an investment fund, the direct management of the MLP or is an entity owned by one or more of such parties. An MLP’s general partner may be structured as a private or publicly traded corporation or other entity. The general partner typically controls the operations and management of the MLP through an up to 2% equity interest in the MLP.The general partner generally is entitled to incentive and other distributions from the MLP substantially in excess of its 2% equity interest, plus, in many cases, the general partner also owns common units and subordinated units of the MLP. The limited partners typically own the remainder of the partnership, through ownership of common units, and have a limited role in the partnership’s operations and management. Although the adviser favors MLPs with substantial asset bases and significant operations, the Fund may invest in MLPs of any market capitalization without limit.Small- and mid-cap MLPs often are more volatile and less liquid than investments in larger MLPs, and more vulnerable to adverse general market or economic developments, which could increase the volatility of the Fund’s portfolio. The adviser intends to effect portfolio transactions that are longer term in nature but, on occasion may engage in shorter term transactions with a significant portion of the Fund’s portfolio.Accordingly, the turnover rate for the Fund’s portfolio may at times exceed that of other investment companies. Other Investments.While the Fund will invest primarily in MLP interests, the Fund may invest up to 20% of its assets in non-MLP equity securities of U.S. and foreign companies primarily engaged in the energy sector, which equity securities may include common stocks, preferred and convertible preferred securities, stock warrants and rights; business and income trusts; derivatives; and cash and cash equivalents, such as money-market instruments, including obligations of the U.S. government, its agencies or instrumentalities. The Fund may invest up to 20% of its assets in foreign securities, such as foreign companies primarily engaged in the energy sector and Canadian income and royalty trusts.Income and royalty trusts are publicly traded vehicles that gather income on royalties and pay out most of the cash flows to shareholders as distributions.They are similar, in some respect, to MLPs and include similar risks.The Fund may invest in foreign securities represented by American Depositary Receipts, which are certificates evidencing ownership of shares of a non-U.S. issuer that are issued by depositary banks and generally trade on an established market in the United States. The Fund may not invest more than 15% of its net assets in illiquid or restricted securities. When market conditions dictate a more defensive investment strategy, the Fund may, on a temporary basis, hold cash or invest a portion or all of its assets in money-market instruments including obligations of the U.S. government, its agencies or instrumentalities, other high-quality debt securities, including prime commercial paper, repurchase agreements and bank obligations, such as bankers’ acceptances and certificates of deposit. Under normal market conditions, the potential for capital appreciation on these securities will tend to be lower than the potential for capital appreciation on other securities that may be owned by the Fund. In taking such a defensive position, the Fund temporarily would not be pursuing its principal investment strategies and may not achieve its investment objective. Table of Contents - Prospectus 14 The Fund may sell a portfolio holding if the adviser identifies other investments it deems more attractive than current holdings, if the security achieves theadviser'starget valuation, if the MLP investment experiences an adverse development or a change in management or management philosophy, or when the advisor determines that its expectations and those of the market are mismatched. Additional Information about Principal Risks of Investing in the Fund All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose moneyby investing in the Fund.Below are some of the specific risks of investing in the Fund. · MLP Risk.Investments in MLP interests involve risks that differ from investments in common stock. o Holders of units of MLPs have more limited control rights and limited rights to vote on matters affecting the MLP as compared to holders of stock of a corporation. For example, unitholders may not elect the general partner or the directors of the general partner and they have limited ability to remove an MLP’s general partner. o MLPs are controlled by their general partners, which generally have conflicts of interest and contractually may limit their fiduciary duties to the MLP, which may permit the general partner to favor its own interests over the MLPs, or require the MLP to indemnify the general partner for its own actions absent gross negligence, willful misfeasance or fraud by the general partner. These conflicts of interest and indemnification payments would reduce the assets of the MLP and their ability to make distributions to unitholders such as the Fund. o General partners of MLPs often have limited call rights that may require unitholders to sell their common units at an undesirable time or price. o MLPs may issue additional common units without unitholder approval, which would dilute existing unitholders’, including the Fund’s, ownership interest. o The Fund derives substantially all of its cash flow from investments in equity securities of MLPs or entities taxed as MLPs. The amount of cash that the Fund will have available to pay or distribute to you depends entirely on the ability of the MLPs that the Fund owns to make distributions to their partners and the tax character of those distributions. Neither the Fund nor its adviser has control over the actions of underlying MLPs. The amount of cash that each individual MLP can distribute to its partners will depend on the amount of cash it generates from operations, which will vary from quarter to quarter depending on factors affecting the energy infrastructure market generally and on factors affecting the particular business lines of the MLP. Available cash will also depend on the MLPs’ level of operating costs (including incentive distributions to the general partner), level of capital expenditures, debt service requirements, acquisition costs (if any), fluctuations in working capital needs and other factors. Part of the Fund’s investment objective is to generate income, and the Fund's investments may not distribute the expected or anticipated levels of cash, resulting in the risk that the Fund may not be able to meet its stated investment objective. Table of Contents - Prospectus 15 o The Fund must recognize income that it receives from underlying MLPs for tax purposes, even if the Fund does not receive cash distributions from the MLPs in an amount necessary to pay such tax liability.In addition, a percentage of a distribution received by the Fund as the holder of an MLP interest may be treated as a return of capital, which would reduce the Fund's adjusted tax basis in the interests of the MLP, which will result in an increase in the amount of income or gain (or decrease in the amount of loss) that will be recognized by the Fund for tax purposes upon the sale of any such interests or upon subsequent distributions in respect of such interests.See “MLP Tax Risks” below. · Concentration Risk.Under normal circumstances, the Fund concentrates its investments in the energy sector and may, therefore, be more susceptible to the risks of the energy sector, as described below. · Energy Sector Risk.Energy infrastructure companies are subject to risks specific to the industry they serve. Risks inherent in the energy infrastructure business of these types of MLPs include the following: o Commodity Price Risk.Processing, exploration and production, and coal MLPs may be directly affected by energy commodity prices. The volatility of commodity prices can indirectly affect certain other MLPs due to the impact of prices on the volume of commodities transported, processed, stored or distributed. Pipeline MLPs generally are not subject to direct commodity price exposure because they do not own the underlying energy commodity, while propane MLPs do own the underlying energy commodity. The adviser seeks to invest in high quality MLPs that are able to mitigate or manage direct margin exposure to commodity price levels. The MLP sector can be hurt by market perception that MLPs’ performance and distributions are directly tied to commodity prices. o Commodity Risk.The profitability of MLPs, particularly processing and pipeline MLPs, may be materially impacted by the volume of natural gas or other energy commodities available for transporting, processing, storing or distributing. A significant decrease in the production of natural gas, oil, coal or other energy commodities, due to a decline in production from existing facilities, import supply disruption, depressed commodity prices or otherwise, would reduce revenue and operating income of MLPs and, therefore, the ability of MLPs to make distributions to partners. o Demand Risk.A sustained decline in demand for crude oil, natural gas and refined petroleum products could adversely affect MLP revenues and cash flows. Factors that could lead to a decrease in market demand include a recession or other adverse economic conditions, an increase in the market price of the underlying commodity, higher taxes or other regulatory actions that increase costs, or a shift in consumer demand for such products. Demand may also be adversely impacted by consumer sentiment with respect to global warming and/or by any state or federal legislation intended to promote the use of alternative energy sources, such as ethanol, hydrogen and bio-fuels. o Depletion Risk.A portion of any one MLP’s assets may be dedicated to natural gas reserves and other commodities that naturally deplete over time, which could have a materially adverse impact on an MLP’s ability to make distributions if the reserves are not replaced. Table of Contents - Prospectus 16 o Third-Party Risks.Some MLPs are dependent on third parties to conduct their exploration and production activities and shortages in crews or drilling rigs due to high costs or reduced availability can adversely impact such MLPs. o Capital Risk.MLPs employ a variety of means of increasing cash flow, including raising capital, increasing utilization of existing facilities, expanding operations through new construction or acquisitions, or securing additional long-term contracts. Thus, some MLPs may be subject to construction risk, acquisition risk or other risk factors arising from lack of capitalization and their specific business strategies. MLPs that require additional capital may be unable to locate sufficient capital on terms that are commercially feasible or advantageous and as a result, the MLP may be required to modify its growth and operating plans.A significant slowdown in large energy companies’ disposition of energy infrastructure assets and other merger and acquisition activity in the energy MLP industry could reduce the growth rate of cash flows received by the Fund from MLPs that grow through acquisitions. o Regulatory Risks.The profitability of MLPs could be adversely affected by changes in the regulatory environment. Most MLPs’ assets are heavily regulated by federal and state governments in diverse matters, such as the way in which certain MLP assets are constructed, maintained and operated and the prices MLPs may charge for their services. Such regulation can change over time in scope and intensity. For example, a particular byproduct of an MLP process may be declared hazardous by a regulatory agency and unexpectedly increase production costs. Moreover, many state and federal environmental laws provide for civil as well as regulatory remediation, thus adding to the potential exposure an MLP may face. o Weather Risk.Extreme weather patterns, such as hurricanes, could result in significant volatility in the supply of energy and power and could adversely impact the value of the securities in which the Fund invests. This volatility may create fluctuations in commodity prices and earnings of companies in the energy infrastructure industry. o Interest Rates Risks.A rising interest rate environment could adversely impact the performance of MLPs. Rising interest rates could limit the capital appreciation of equity units of MLPs as a result of the increased availability of alternative investments at competitive yields with MLPs. Rising interest rates also may increase an MLP’s cost of capital. A higher cost of capital could limit growth from acquisition/expansion projects and limit MLP distribution growth rates. o Terrorism Risk.Since the September 11, 2001 attacks, the U.S. Government has issued public warnings indicating that energy assets, specifically those related to pipeline infrastructure, production facilities and transmission and distribution facilities, might be specific targets of terrorist activity. The continued threat of terrorism and related military activity likely will increase volatility for prices in natural gas and oil and could affect the market for products of MLPs. o Environmental Risk.There is an inherent risk that MLPs may incur environmental costs and liabilities due to the nature of their businesses and the substances they handle. For example, an accidental release from wells or gathering pipelines could subject them to substantial liabilities for environmental cleanup and restoration costs, claims made by neighboring landowners and other third parties for personal injury and property damage, and fines or penalties for related violations of environmental laws or regulations. Moreover, the possibility exists that stricter laws, regulations or enforcement policies could significantly increase the compliance costs of MLPs, and the cost of any remediation that may become necessary. MLPs may not be able to recover these costs from insurance. Specifically, the operations of wells, gathering systems, pipelines, refineries and other facilities are subject to stringent and complex federal, state and local environmental laws and regulations. Failure to comply with these laws and regulations may trigger a variety of administrative, civil and criminal enforcement measures, including the assessment of monetary penalties, the imposition of remedial requirements, and the issuance of orders enjoining future operations. Certain environmental statutes and analogous state laws and regulations, impose strict, joint and several liability for costs required to clean up and restore sites where hazardous substances have been disposed of or otherwise released. Moreover, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the release of hazardous substances or other waste products into the environment. Voluntary initiatives and mandatory controls have been adopted or are being discussed both in the United States and worldwide to reduce emissions of “greenhouse gases” such as carbon dioxide, a by-product of burning fossil fuels, and methane, the major constituent of natural gas. These measures and future measures could result in increased costs to certain companies in which the Fund may invest to operate and maintain facilities and administer and manage a greenhouse gas emissions program and may reduce demand for fuels that generate greenhouse gases and that are managed or produced by companies in which the Fund may invest. In the wake of a Supreme Court decision holding that the Environmental Protection Agency (“EPA”) has some legal authority to deal with climate change under federal Clean Air Act of 1990, as amended (the “Clean Air Act”), the EPA and the Department of Transportation jointly wrote regulations to cut gasoline use and control greenhouse gas emissions from cars and trucks. These measures, and other programs addressing greenhouse gas emissions, could reduce demand for energy or raise prices, which may adversely affect the total return of certain of the Fund’s investments. MLPs may be subject to increased environmental regulations and increased liability for environmental contamination, which may be enacted in response to future oil spills. Table of Contents - Prospectus 17 · Market Risk.The prices of` securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations.The equity securities purchased by the Fund may involve large price swings and potential for loss.Investors in the Fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. · Management Risk.The adviser’s skill in choosing appropriate investments for the Fund will play a large part in determining whether the Fund is able to achieve its investment objective. The adviser’s judgments about the attractiveness, growth prospects and value of a particular MLP interest in which the Fund invests may prove to be incorrect and there is no guarantee that individual companies will perform as anticipated. If the portfolio manager’s assessment is incorrect, it could result in significant losses in the Fund’s investment in those securities, which can also result in possible losses overall for the Fund. · Commodities Risk.Investments by underlying MLPs in steel, metal, and other commodities may subject the Fund to greater volatility.The stock prices for companies in the commodities markets may fluctuate widely based on a variety of factors.These include changes in overall market movements (including demand for commodities), domestic and foreign political and economic events and policies, war, acts of terrorism, changes in domestic or foreign interest rates and/or investor expectations concerning interest rates, domestic and foreign inflation rates and/or investor expectations concerning inflation rates and investment and trading activities of mutual funds, hedge funds and commodities funds. Table of Contents - Prospectus 18 · MLP Tax Risks.Unlike other mutual funds, which are not subject to taxes at the entity level, the Fund is treated as a corporation for federal and state income tax purposes, and will pay federal and state income taxes on its taxable income. o The Fund’s ability to meet its investment objective will depend on the level of taxable income, dividends and distributions it receives from the MLPs and other securities of energy infrastructure companies in which it invests. The benefit you are expected to derive from the Fund’s investment in MLPs depends largely on the MLPs being treated as partnerships for federal income tax purposes. As a partnership, an MLP has no federal income tax liability at the entity level. If, as a result of a change in current law or a change in an MLP’s business, an MLP were treated as a corporation for federal income tax purposes, the MLP would be obligated to pay federal income tax (as well as state and local income taxes) on its income at the corporate tax rate. If an MLP were classified as a corporation for federal income tax purposes, the amount of cash available for distribution would be reduced and part or all of the distributions the Fund receives might be taxed entirely as dividend income. Therefore, treatment of one or more MLPs as a corporation for federal income tax purposes could affect the Fund’s ability to meet its investment objective and would reduce the amount of cash available to pay or distribute to you. o The Fund will be a limited partner in the MLPs in which it invests. As a result, it will be allocated a pro rata share of income, gains, losses, deductions and credits from those MLPs regardless of whether they distribute any cash to the Fund. Historically, a significant portion of income from such MLPs has been offset by tax deductions and losses. The Fund will incur a current tax liability on that portion of an MLP’s income and gains that is not offset by tax deductions and losses. The Fund generally is subject to U.S. federal income tax on its taxable income at the graduated rates applicable to corporations (currently at a maximum rate of 35%) and is subject to state and local income tax by reason of its investments in interests of MLPs.The percentage of an MLP’s income and gains which is offset by tax deductions and losses will fluctuate over time for various reasons. The portion, if any, of a distribution received by the Fund as the holder of an MLP interest that is offset by the MLP's tax deductions or losses generally will be treated as a return of capital. However, those distributions will reduce the Fund's adjusted tax basis in the interests of the MLP, which will result in an increase in the amount of income or gain (or decrease in the amount of loss) that will be recognized by the Fund for tax purposes upon the sale of any such interests or upon subsequent distributions in respect of such interests. The percentage of an MLP's income and gains that is offset by tax deductions, losses and credits will fluctuate over time for various reasons. A significant slowdown in acquisition activity by MLPs held in the Fund’s portfolio could result in a reduction of accelerated depreciation generated by new acquisitions, which may result in increased current income tax liability to the Fund. The final portion of the distributions received by the Fund from the MLPs that are considered return of capital will not be known until the Fund's receives a schedule K-1 with respect to each of its MLP investments. o The tax treatment of publicly traded partnerships, such as MLPs, could be subject to potential legislative, judicial or administrative changes and differing interpretations, possibly on a retroactive basis. For example, members of Congress from time to time consider substantive changes to the existing federal income tax laws that affect certain publicly traded partnerships. Any modification to the federal income tax laws and interpretations thereof may or may not be applied retroactively. Specifically, federal income tax legislation has been proposed that would eliminate partnership tax treatment for certain publicly traded partnerships, such as MLPs, and recharacterize certain types of income received from partnerships. Any such changes could negatively impact the value of an investment in MLPs and therefore the value of your investment in the Fund. Table of Contents - Prospectus 19 o The Fund's tax liability will not be known until the Fund completes its annual tax return. The Fund's tax estimates could vary substantially from the actual liability and therefore the determination of the Fund's actual tax liability may have a material impact on the Fund's NAV. The payment of corporate income taxes imposed on the Fund will decrease cash available for distribution to shareholders of the Fund. · Deferred Tax, Assets and Liabilities Risks; Potential NAV Decline. o Because the Fund is treated as a regular corporation, or "C" corporation, for U.S. federal income tax purposes, the Fund will incur tax expenses. In calculating the Fund's daily NAV in accordance with generally accepted accounting principles, the Fund will, among other things, account for its deferred tax liability and/or asset balances. o The Fund will accrue a deferred income tax liability balance on a daily basis, at the currently effective statutory U.S. federal income tax rate (currently 35%) plus an estimated state and local income tax rate, for its future tax liability associated with the capital appreciation of its investments and the distributions received by the Fund on interests of MLPs considered to be return of capital and for any net operating gains. Any deferred tax liability balance will reduce the Fund's NAV.The portion, if any, of a distribution from an MLP interest received by the Fund that is offset by the MLP's tax deductions or losses will be treated as a return of capital. However, those distributions will reduce the Fund's adjusted tax basis in the interests of the MLP, which will result in an increase in the amount of income or gain (or a decrease in the amount of loss) that will be recognized on the sale of the interest in the MLP by the Fund. Upon the Fund's sale of a portfolio security, the Fund will be liable for previously deferred taxes. o If the Fund is required to sell portfolio securities to meet redemption requests, the Fund may recognize gains for U.S. federal, state and local income tax purposes, which will result in corporate income taxes imposed on the Fund. No assurance can be given that such taxes will not exceed the Fund's deferred tax liability assumptions for purposes of computing the Fund's NAV per share, which would result in an immediate reduction of the Fund's NAV per share, which could be material. o The Fund may accrue a deferred tax asset balance, which reflects an estimate of the Fund's future tax benefit associated with net operating losses and unrealized losses. Any deferred tax asset balance will increase the Fund's NAV. A deferred tax asset may be used to reduce a subsequent period's income tax expense, subject to certain limitations. To the extent the Fund has a deferred tax asset balance, the Fund will assess whether a valuation allowance, which would offset some or all of the value of the Fund's deferred tax asset balance, is required, considering all positive and negative evidence related to the realization of the Fund's deferred tax asset. The Fund will assess whether a valuation allowance is required to offset some or all of any deferred tax asset balance based on estimates by the Fund in connection with the calculation of the Fund's NAV per share each day; however, to the extent the final valuation allowance differs from the estimates of the Fund used in calculating the Fund's daily NAV, the application of such final valuation allowance could have a material impact on the Fund's NAV. Table of Contents - Prospectus 20 o The Fund's deferred tax liability and/or asset balances are estimated using estimates of effective tax rates expected to apply to taxable income in the years such balances are realized. The Fund will rely to some extent on information provided by MLPs regarding the tax characterization of the distributions made by such MLPs, which may not be provided to the Fund on a timely basis, to estimate the Fund's deferred tax liability and/or asset balances for purposes of financial statement reporting and determining its NAV. The Fund's estimates regarding its deferred tax liability and/or asset balances are made in good faith; however, the periodic estimate of the Fund's deferred tax liability and/or asset balances used to calculate the Fund's NAV could vary dramatically from the Fund's actual tax liability, and, as a result, the determination of the Fund's actual tax liability may have a material impact on the Fund's NAV. From time to time, the Fund may modify its estimates or assumptions regarding its deferred tax liability and/or asset balances as new information becomes available. Modifications of the Fund's estimates or assumptions regarding its deferred tax liability and/or asset balances and any applicable valuation allowance, changes in generally accepted accounting principles or related guidance or interpretations thereof, limitations imposed on net operating losses (if any) and changes in applicable tax law could result in increases or decreases in the Fund's NAV per share, which could be material. · Strategy Risk.The Fund’s strategy of investing primarily in MLPs and electing to be taxed as a regular corporation, rather than as a regulated investment company for U.S. federal income tax purposes, involves complicated and accounting, tax, NAV and valuation issues that may cause the Fund to differ significantly from most other open-end registered investment companies.This may result in unexpected and potentially significant accounting, tax and valuation consequence for the Fund and its shareholders.In addition, accounting, tax and valuation procedures in this area are still developing, and there may not always be a clear consensus among industry participants as to the most appropriate approach.This may result in changes over time in the practices applied by the Fund, which, in turn, could have material adverse consequences on the Fund and its shareholders. · Liquidity Risk.Although common units of MLPs trade on various securities exchanges, certain MLP securities may trade less frequently than those of larger companies due to their smaller capitalizations. In the event certain MLP securities experience limited trading volumes, the prices of such MLPs may display abrupt or erratic movements at times. Additionally, it may be more difficult for the Fund to buy and sell significant amounts of such securities without an unfavorable impact on prevailing market prices. As a result, these securities may be difficult to dispose of at a fair price at the times when the adviser believes it is desirable to do so. The Fund’s investment in securities that are less actively traded or over time experience decreased trading volume may restrict its ability to take advantage of other market opportunities or to dispose of securities. This also may affect adversely the Fund’s ability to make dividend distributions to you. · Issuer Risk.The value of an MLP security may decline for a number of reasons which directly relate to the issuer, such as management performance, lack of affordable or available financing (or inability to refinance) operations, financial leverage and reduced demand for the issuer’s products or services. · Foreign Securities Risks.Investing in securities of foreign issuers involves certain risks not involved in domestic investments, including, but not limited to: fluctuations in currency exchange rates; future foreign economic, financial, political and social developments; different legal systems; the possible imposition of exchange controls or other foreign governmental laws or restrictions; lower trading volume; greater price volatility and illiquidity; different trading and settlement practices; less governmental supervision; high and volatile rates of inflation; fluctuating interest rates; less publicly available information; and different accounting, auditing and financial recordkeeping standards and requirements. In addition, these trusts are exposed to commodity risk and reserve risk, as well as operating risk. Table of Contents - Prospectus 21 · Small- and Mid-Cap Company Risk.To the extent the Fund invests in smaller capitalization companies, the Fund will be subject to additional risks. These include: o The earnings and prospects of smaller companies are more volatile than larger companies. o Smaller companies may experience higher failure rates than do larger companies. o The trading volume of securities of smaller companies is normally less than that of larger companies and, therefore, may disproportionately affect their market price, tending to make them fall more in response to selling pressure than is the case with larger companies. o Smaller companies may have limited markets, product lines or financial resources and may lack management experience. · Options Risk.Use of put and call options may result in losses to the Fund, force the sale or purchase of portfolio securities at inopportune times or for prices higher than (in the case of put options) or lower than (in the case of call options) current market values, limit the amount of appreciation the Fund can realize on its investments or cause it to hold a security it might otherwise sell.The use of options entails additional other risks.Options tend to limit any potential gain which might result from an increase in value of an underlying position.Losses resulting from the use of options would reduce the Fund’s net asset value, and possibly income, and such losses can be greater than if the options had not been utilized. · Portfolio Turnover Risk.At times, the Fund may have a portfolio turnover rate that exceeds 100%.A high portfolio turnover would result in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional capital gains for tax purposes.These factors may negatively affect the Fund’s performance. · Non-Diversification Risk.The Fund is a non-diversified, open-end management investment company and may invest a greater portion of its assets in a more limited number of issuers than a diversified fund.As a result, changes in the financial condition or market assessment of a single issuer may cause greater fluctuations in the value of the Fund’s shares.Because the Fund will not elect to be treated as a regulated investment company under the Code, the Fund may invest a larger proportion of its assets in securities of a single issuer than typically permitted under the Code. Is the Fund right for you? The Fund may be suitable for: · Long-term investors seeking total return; and · Investors willing to accept greater price fluctuations in their investments than the typical equity mutual fund investor. Table of Contents - Prospectus 22 General The investment objective of the Fund may be changed without shareholder approval; except that the Fund may not change its policy of investing at least 80% of its net assets (plus any borrowings for investment purposes) in MLP interests under normal circumstances without at least 60 days’ prior written notice to shareholders. From time to time, the Fund may take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.For example, the Fund may hold up to 100% of its assets in cash or cash equivalents, such as short-term U.S. government securities, money market instruments, securities issued by other investment companies including money market funds and exchange-traded funds, investment grade fixed income securities, or repurchase agreements.To the extent consistent with the Fund’s principal strategies as described above, including its policy to invest at least 80% in MLP interests under normal circumstances, the Fund may invest in cash or cash equivalents at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies.To the extent that the Fund engages in these temporary or defensive measures, the Fund may not achieve its investment objective. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ACCOUNT INFORMATION How To Buy Shares Accounts may only be opened by persons with a valid social security number or tax identification number and permanent U.S. street address. Mailing addresses containing only a P.O. Box will not be accepted. We will sell shares to investors residing outside the U.S. if they have U.S. military APO or FPO addresses, but otherwise do not sell Fund shares to investors residing outside the U.S., Puerto Rico, Guam and the U.S. Virgin Islands, even if they are U.S. citizens or lawful permanent residents of the U.S. In compliance with the USA Patriot Act of 2001, please note that the transfer agent will verify certain information on your Account Application as part of the Fund’s Anti-Money Laundering Program.As requested on the Application, you must supply your full name, date of birth, social security number or tax identification number and permanent street address.Please note that your application may be returned, and your account may not be opened, if you fail to provide the required information. Please contact the transfer agent at 1-855-MLP-FUND (1-855-657-3863) if you need additional assistance when completing your Application. If we do not have a reasonable belief of the identity of a customer, the account will be rejected or the customer will not be allowed to perform a transaction on the account until such information is received.The Fund may also reserve the right to close the account within five business days if clarifying information/documentation is not received. If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. Table of Contents - Prospectus 23 Class A and Class C shares can be purchased directly through the Fund’s distributor or other financial institutions, which may charge transaction fees with respect to your purchase.Class A and Class C shares require an initial minimum investment of $2,500 and minimum subsequent investments of $100. Class I shares require an initial minimum investment of $1,000,000 and minimum subsequent investments of $10,000. Class A shares charge a 0.25% 12b-1 fee and Class C shares charge a 1.00% 12b-1 fee.Both Class A and Class C are offered to individual investors through mutual fund supermarkets or other platforms offered by broker-dealers, 401(k) plans, banks, or trust companies that have entered into an agreement with the Fund’s distributor. Class I shares do not pay any 12b-1 fees. You may be eligible to purchase more than one class of shares.If so, you should compare the fees and expenses applicable to each class and decide which is better for you.Depending on the size and frequency of your transactions, as well as the length of time you intend to hold the shares, you may pay more with one class than you would with another. In addition, you may be eligible to convert Class A shares to Class I shares at any time if you are eligible to purchase Class I shares.For information on how to convert your Class A shares, see “Converting to Class I” below. The Fund may waive or lower investment minimums for investors who invest in the Fund through an asset-based fee program made available through a financial intermediary.If your investment is aggregated into an omnibus account established by an investment adviser, broker or other intermediary, the account minimums apply to the omnibus account, not to your individual investment. Your financial intermediary mayimpose investment minimum requirements that are different from those set forth in this prospectus.If you choose to purchase or redeem shares directly from the Fund, you will not incur transaction charges on purchases or redemptions.However, if you purchase or redeem shares through a broker-dealer or another intermediary, you may be charged a fee by that intermediary.You should contact your broker-dealer or other financial institution to determine whether that institution is authorized to accept purchase and redemption orders on the Fund’s behalf. Class A Shares Front End Sales Charge. The following table shows the front-end sales charges for Class A Shares based on the amount invested in Class A Shares: Total Amount Invested Sales Charge as a % of Offering Price* Sales Charge as a % of Net Amount Invested Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.75% 4.99% $100,000 to $249,999 3.50% 3.63% $250,000 to $499,999 2.50% 2.56% $500,000 to $999,999 2.00% 2.04% $1 million or more None None * Offering price is the NAV of the Class A shares plus the applicable sales charge. Table of Contents - Prospectus 24 The adviser may waive the sales load imposed on Class A shares at its discretion.Typically, the adviser will waive Class A sales loads for the following purchasers: (1)any affiliate of the adviser or any of the Fund’s officers or trustees; (2) registered representatives of any broker-dealer authorized to sell Fund shares; (3) members of the immediate families of any of the foregoing; (4) fee-based investment advisers, financial planners, bank trust departments or registered broker-dealers who are purchasing on behalf of their customers; and (5) retirement, profit-sharing and pension plans that invest $1 million or more or that have more than 100 participants. Information regarding sales loads is not separately available on the Fund’s website because this information is described in this Prospectus as well as the Fund’s Statement of Additional Information, both of which are available on the Fund’s website. Letter of Intent. If you plan to make an aggregate investment of $50,000 or more in Class A Shares of the Fund over a 13-month period, you may reduce your sales charge by signing a non-binding letter of intent. Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period. The Letter of Intent will apply to all purchases of Class A Shares of the Fund. Any shares purchased within 90 days prior to the date you sign the Letter of Intent may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date. Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent. If you establish a Letter of Intent with the Fund you can aggregate your accounts as well as the accounts of your spouse or domestic partner, and your dependent children. You will need to provide written instruction with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. Class A Shares equal to 5.75% of the amount of the Letter Intent will be held in escrow during the 13-month period. If, at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the Letter of Intent not been in effect. This amount will be obtained from redemption of the escrow shares. Any remaining escrow shares will be released to you. It is your responsibility to determine whether you are entitled to pay a reduced sales charge. The Fund is not responsible for making this determination. You must notify the transfer agent or your financial intermediary at the time of purchase if a quantity discount is applicable. You may be required to provide the Fund or your financial intermediary with certain information or records to verify your eligibility for a quantity discount. Such information or records may include account statements or other records regarding the shares of the Fund held in all accounts (e.g., retirement accounts) of the investor and other eligible persons which may include accounts held at approved financial intermediaries. You should retain any records necessary to substantiate the purchase price of your Fund shares, as the Fund and your financial intermediary may not retain this information. Rights of Accumulation.You may combine your new purchase of Class A shares with other Class A shares currently owned by you, your spouse or domestic partner, and/or your children under age 21 for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase and the current NAV of all other shares you, your spouse or domestic partner and/or your children under age 21 own.You will need to notify the Fund or your financial intermediary at the time of purchase of any other accounts that exist. Table of Contents - Prospectus 25 Converting to Class I:You may be able to convert Class A shares to Class I shares at any time if you are eligible to purchase Class I shares.To request a conversion, please contact the Fund’s transfer agent at 1-855-MLP-FUND (1-855-657-3863) or mail your request to: U.S. Mail: MainGate MLP Fund Overnight: MainGate MLP Fund P. O. Box 701 c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI53201-0701 Milwaukee, WI 53202 If you hold Class A shares through an investment adviser, broker-dealer or other financial intermediary, please contact your financial intermediary to determine whether you may convert to Class I shares, and whether any rules or restrictions apply.The Fund may permit financial intermediaries to convert Class A shares held by their customers in fee-based programs to Class I shares of the Fund, so long as the value of such shares held by the financial intermediary’s customers through the program totals at least $1,000,000 (or if the financial intermediary expects that the value of shares held by investors through the asset-based fee program will reach $1,000,000). Class C Shares Contingent Deferred Sales Charge. Class C Shares are subject to a contingent deferred sales charge (“CDSC”) of 1.00% if redeemed within twelve months of purchase. The CDSC is assessed on an amount equal to the then current market value of the shares or the historical cost of the shares (which is the amount actually paid for the shares at the time of original purchase) being redeemed, whichever is lower. Accordingly, no sales charge is imposed on increases in net asset value above the initial purchase price. In addition, no CDSC is assessed on Class C Shares derived from reinvestment of dividends or capital gain dividends. To keep your CDSC as low as possible, each time you place a request to redeem shares, the Fund assumes that a redemption is made first of shares not subject to a CDSC (including shares which represent reinvested dividends and distributions), and then of shares that represent the lowest sales charge.You should retain any records necessary to substantiate the historical cost of your shares, as the Fund and your financial intermediary may not retain this information. The Fund may waive the imposition of a CDSC on redemption of Class C Shares under certain circumstances and conditions, including without limitation, the following: (i)redemptions following the death or permanent disability (as defined by the Code) of a shareholder; and (ii)required minimum distributions from a tax-deferred retirement plan or an IRA as required under the Code. Shareholders who think they may be eligible for a CDSC waiver should contact the Transfer Agent or their financial intermediary. A shareholder must notify the Fund prior to the redemption request to ensure receipt of the waiver. Class I Shares Class I Shares may be purchased without the imposition of any front end sales charge or CDSC, and without any distribution (12b-1) fee or service fee. Table of Contents - Prospectus 26 Initial Purchase By Mail - Your initial purchase request must include: · a completed and signed investment application form; · a personal check with name pre-printed (subject to the minimum amounts) made payable to MainGate MLP Fund; and · an indication of whether Class A, Class C or Class I shares are to be purchased. All checks must be in U.S. Dollars drawn on a domestic bank. The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.We are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. The transfer agent will charge a $25.00 fee against a shareholder’s account, in addition to any loss sustained by the Fund, for any payment that is returned.It is the policy of the Fund not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders.The Fund reserves the right to reject any application. Mail the application and check to: U.S. Mail: MainGate MLP Fund Overnight: MainGate MLP Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P. O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI53201-0701 Milwaukee, WI 53202 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase applications, orders or redemption requests does not constitute receipt by the transfer agent of the Fund. By Wire - If you are making your first investment in the Fund, before you wire funds, the transfer agent must have a completed account application.You may mail or overnight deliver your account application to the transfer agent.Upon receipt of your completed account application, the transfer agent will establish an account for you.The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire.Your bank must include both the name of the Fund you are purchasing, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: Table of Contents - Prospectus 27 U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, WI 53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC Account #112-952-137 Further Credit: MainGate MLP Fund (shareholder registration) (shareholder account number) Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing. The Fund and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Additional Investments You may purchase additional shares of the Fund at any time (subject to minimum investment requirements) by mail, wire or automatic investment.Your share price will be the NAV (plus any applicable sales charge) next calculated after the transfer agent or your financial intermediary receives your request in good order. “Good Order” means that your purchase request includes: · The name of the Fund, · The dollar amount of shares to be purchase, · Your purchase application or investment stub, and · A check or wire payable to the Fund. All requests received in good order before 4:00 p.m. Eastern time will be processed on that same day.Requests received after 4:00 p.m. Eastern time will receive the applicable price on the next business day. If you are making a subsequent purchase by wire, your bank should wire funds as indicated above.Before each wire purchase, you should notify the transfer agent of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. Telephone Purchase Investors may purchase additional shares of the Fund by calling 1-855-MLP-FUND (1-855-657-3863). If you did not decline telephone options on your account application, and your account has been open for at least 15 days, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (ACH) network. You must have banking information established on your account prior to making a purchase by telephone. If your order is received before 4 p.m. Eastern time, your shares will be purchased at the net asset value, plus any applicable sales charge, calculated on the day your order is placed. Table of Contents - Prospectus 28 Automatic Investment Plan Once your account has been opened with the initial investment minimum, you may make additional purchases at regular intervals through the Automatic Investment Plan.This Plan provides a convenient method to have monies deducted from your bank account, for investment into the Fund, on a monthly basis.In order to participate in the Plan, each additional purchase must meet the required minimum subsequent investment amount for the applicable class, and your financial institution must be a member of the Automated Clearing House (ACH) network.If your bank rejects your payment, the Fund’s transfer agent will charge a $25 fee to your account.To begin participating in the Plan, please complete the Automatic Investment Plan section on the account application or call the Fund’s transfer agent at 1-855-MLP-FUND (1-855-657-3863) if you have questions.Any request to change or terminate your Automatic Investment Plan should be submitted to the transfer agent 5 days prior to effective date. Systematic Withdrawal Plan If you own shares with a value of $10,000 or more in Class A or Class C, or $5,000,000 or more in Class I, you may participate in the Systematic Withdrawal Plan (SWP).The SWP allows you to make automatic withdrawals from your account at regular intervals (monthly, quarterly or annually).Proceeds can be mailed via check to the address of record, or sent via electronic funds transfer though the ACH system to your bank account if your bank is an ACH system member.If the date you select to have the withdrawal made is a weekend or holiday, the redemption will be made on the next business day.Money will be transferred from your Fund account to the account you chose at the interval you select on the Application.If you expect to purchase additional shares of the Fund, it may not be to your advantage to participate in the SWP because of the possible adverse tax consequences of making contemporaneous purchases and redemptions.There is no minimum on systematic withdrawals. Tax Sheltered Retirement Plans Shares of the Fund may be an appropriate investment for tax-sheltered retirement plans, including: individual retirement plans (IRAs); simplified employee pensions (SEPs); 401(k) plans; qualified corporate pension and profit-sharing plans (for employees); 403(b) plans and other tax-deferred investment plans (for employees of public school systems and certain types of charitable organizations); and other qualified retirement plans.Please contact Shareholder Services at 1-855-MLP-FUND (1-855-657-3863) for information regarding opening an IRA or other retirement account.Please consult with an attorney or tax adviser regarding these plans.The adviser has chosen to pay the custodial fees for IRAs.However, the Fund reserves the right to charge shareholders for this service in the future. Distribution Plans The Fund has adopted compensation plans under Rule 12b-1 with respect to Class A and Class C shares pursuant to which the Fund pays a fee of 0.25% of the average daily net assets of Class A shares and 1.00% of the average daily net assets of Class C shares to the Fund’s adviser or any broker-dealer or financial institution to help defray the cost of distributing or servicing Class A or Class C shareholders, including sales and marketing expenses.These fees will, over time, reduce the net investment results of Class A or Class C shares and may cost you more than paying other types of sales charges because these fees are paid out of the Fund’s assets on an on-going basis.For example, the higher 12b-1 fee for Class C shares may cost you more over time than paying the initial sales charge for Class A shares.Class I shares, for shareholders who meet the investment minimum, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees. Table of Contents - Prospectus 29 Other Purchase Information The Fund may limit the amount of purchases and refuse to sell shares to any person.If your check or wire does not clear, you will be responsible for any loss incurred by the Fund.You may be prohibited or restricted from making future purchases in the Fund.Checks must be made payable to the Fund.The Fund and its transfer agent may refuse any purchase order for any reason. The Fund has authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on its behalf purchase and sell orders.Investors should contact their broker-dealer or other financial institution, or call the Fund’s toll-free number, to determine whether a broker-dealer or other financial institution is authorized to accept purchase and redemption orders on the Fund’s behalf.The Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the applicable price next calculated thereafter.It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Fund’s transfer agent. Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the "inactivity period" specified in your state's abandoned property laws. How To Redeem Shares You may receive redemption payments by check, federal wire transfer to your pre-established bank account, or funds may be sent via electronic funds transfer through the Automated Clearing House (ACH) network using the bank instructions previously established for your account. Redemption proceeds will typically be sent on the business day following your redemption but no later than the seventh calendar day after receipt of the redemption request by U.S. Bancorp Fund Services, LLC. If any portion of the shares to be redeemed represents an investment made by check, the Fund may delay payment of redemption proceeds until the transfer agent is reasonably satisfied that the check has been collected. This may take up to 15 calendar days from the purchase date.Wires are subject to a $15 fee.The wire fee will be deducted from proceeds of complete or share certain liquidations.In the case of dollar certain redemptions, fees will be deducted from the remaining account balance.There is no charge to have proceeds sent via ACH.Credit for proceeds sent by ACH is usually available within 2 to 3 days.In all cases proceeds will be processed within seven calendar days after the Fund receives your redemption request.The Fund does not intend to redeem shares in any form except cash.However, if the amount you are redeeming is over the lesser of $250,000 or 1% of the Fund’s net asset value, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash.In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund.If you redeem your shares through a broker-dealer or other institution, you may be charged a fee by that institution. Table of Contents - Prospectus 30 By Mail You may redeem any part of your account in the Fund by mail.Your request should be addressed to: U.S. Mail: MainGate MLP Fund Overnight:
